Citation Nr: 0631501	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) condition.    

2.  Entitlement to an initial disability rating greater than 
10 percent for a left knee disability.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) from March 2003 and September 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  
The Board notes that the veteran requested a personal 
hearing at the RO.  However, he subsequently failed to 
appear to that hearing in April 2004.  The hearing request 
is considered withdrawn.    

The RO resolved the issues of service connection for a left 
shoulder disability and a right knee disability in the 
veteran's favor in August 2005 and March 2006 rating 
decisions.  Therefore, these issues are not currently before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

First, with regard to the cervical spine issue, a remand is 
required for a VA examination and opinion.  In this regard, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

The veteran asserts that his current cervical spine 
condition is related to in-service injuries suffered to the 
neck and left shoulder in February 1966 and May 1966.  He 
claims he has experienced gradually worsening neck pain 
since discharge from service in June 1967.  Service medical 
records (SMRs) indicate that the veteran pulled a left 
shoulder muscle after pulling on a rope in February 1966.  
The veteran also injured his head and left shoulder in May 
1966 during service when a 4x4 fell on his head.  X-rays 
were negative for any abnormality, but the veteran 
complained of left shoulder pain through October 1966.  The 
veteran is currently service-connected for a left shoulder 
disability related to these injuries.  

The current claim on appeal is for a separate cervical spine 
(neck) injury related to these in-service incidents.  

Post-service, VA outpatient records first show treatment for 
cervical spine radiculopathy in January 2001.  A VA 
physician subsequently diagnosed the veteran in July 2002 
with cervical disc disease with radiculopathy.  Private 
physicians "A.A.," MD, and "M.V.," MD, revealed similar 
diagnoses.  Significantly, both private physicians, after a 
review of VA medical records, opined that the veteran's 
current cervical spine condition stemmed from his in-service 
injuries.  Notwithstanding these nexus opinions, the claims 
folder is negative for any specific neck disorder during 
service and for 34 years thereafter.  Moreover, although the 
veteran underwent several VA examinations in August 1998, he 
did not assert any neck condition, nor was any neck 
condition objectively verified at that time.      

Based on the conflicting evidence in this case, and the 
Court's recent decision in McLendon, it appears that a 
remand for a VA examination and opinion is required to 
determine the nature and etiology of his cervical disc 
disease with radiculopathy.      

Second, with regard to the cervical spine claim, VA must 
also ask the veteran to provide any evidence in his 
possession that pertains to the claim in order to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the February 
2003 VCAA letter.  

Third, with respect to the increased rating for a left knee 
disability, the veteran underwent a January 2006 VA 
examination of the knees and the RO received additional 
relevant VA treatment records before it certified the appeal 
to the Board.  A review of these records reveals that they 
are clearly relevant to the increased rating issue on 
appeal.  However, there is no indication that the RO has 
considered this evidence or issued a supplemental statement 
of the case (SSOC) following receipt of the evidence.  See 
38 C.F.R. § 19.31(b)(1) (2006) (a SSOC must be furnished 
when the agency of original jurisdiction receives additional 
pertinent evidence after it issues a statement of the case 
(SOC) but before the appeal is certified and transferred to 
the Board).  In order to protect the veteran's due process 
rights, a remand is required so that the RO may consider 
this evidence, and then issue another SSOC if the 
disposition remains unfavorable. 

More importantly, the VA examination for the neck provides 
the VA with a second opportunity to review the service 
connected left knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.	With regard to the cervical spine 
claim, the RO should send the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that asks the veteran to 
provide any evidence in his possession 
that pertains to the claim.  In this 
regard, the notice must comply with 
any applicable legal precedent.

2.	The RO should then arrange for the 
veteran to be scheduled for a VA 
examination to determine the etiology 
of his cervical disc disease with 
radiculopathy.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current physical 
examination of the veteran, the 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent 
probability) that the veteran's 
current cervical disc disease with 
radiculopathy is related to the 
veteran's period of active duty 
service from June 1965 to June 1967.  
In making this determination, the 
examiner should specifically review 
and comment upon SMRs dated February 
1966 and May 1966 showing left 
shoulder and head injuries; two 
private medical opinions relating his 
current cervical spine disorder to 
these in-service injuries; and the 
absence of complaints or objective 
signs of a cervical spine disorder 
during VA examinations conducted in 
August 1998.  

      The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.
	
	In addition, the examiner is asked to 
examine the service connected left 
knee disorder 

3.   After completing any additional 
necessary development, the RO should 
readjudicate both issues on appeal, 
considering any new evidence secured 
since the last SOCs.  If either 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


